     2:16-cr-00378-RMG        Date Filed 04/19/21     Entry Number 222       Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

United States of America,           )                       Case No. 2:16-cr-0378-RMG
                                    )
              Respondent,           )
                                    )
      v.                            )                                ORDER
                                    )
Michael Slager,                     )
                                    )
              Defendant-Petitioner. )
___________________________________ )

       This matter comes before the Court on Petitioner Michael Slager’s motion to vacate, set

aside or correct his sentence pursuant to 28 U.S.C. § 2255. (Dkt. No. 168.) Petitioner initially

raised four grounds for relief, but subsequently abandoned Grounds Two and Four, leaving

Grounds One and Three in contest. The Government moved for summary judgment, arguing that

it was entitled to judgment as a matter of law. Petitioner opposed the motion. (Dkt. Nos. 185,

18.) The Court denied the motion for summary judgment, finding that there were material

factual disputes in the record requiring an evidentiary hearing. (Dkt. No. 191.) The Court

conducted an evidentiary hearing on April 12-13, 2021. The Court now issues the following

findings of fact and conclusions of law.

I.     Legal Standards

A.     28 U.S.C. § 2255

       To obtain relief under 28 U.S.C. § 2255, a petitioner must prove by a preponderance of

the evidence that his “sentence was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral

attack[.]” 28 U.S.C. § 2255(a). An individual bringing a motion under § 2255 is entitled to an

                                               1
     2:16-cr-00378-RMG          Date Filed 04/19/21     Entry Number 222        Page 2 of 17




evidentiary hearing “[u]nless the motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief[.]” 28 U.S.C. § 2255(b). The petitioner is entitled to an

evidentiary hearing where the record “contains a dispute of material fact sufficient to preclude

the grant of summary judgment to the Government.” United States v. White, 366 F.3d 291, 301

(4th Cir. 2004). “[N]o hearing is required where the district judge is thoroughly familiar with the

case” and “it plainly appears from the motion, any attached exhibits, and the record of prior

proceedings that the moving party is not entitled to relief.” Ouellette v. United States, 862 F.2d

371, 377 (1st Cir. 1988); Rule 4(b) of the Rules Governing Section 2255 Proceedings.

B.        Ineffective Assistance of Counsel

          Criminal defendants have a Sixth Amendment right to assistance of counsel, which

extends to the plea negotiation process. Padilla v. Kentucky, 559 U.S. 356, 373 (2010); Hill v.

Lockhart, 474 U.S. 52, 57 (1985). To prevail on a claim of ineffective assistance of counsel, a

petitioner must show (1) that his counsel’s performance fell below an objective standard of

reasonableness and (2) that a reasonable probability exists that, but for the counsel’s error, the

result of the proceeding would have been different. Strickland v. Washington, 466 U.S. 668, 694

(1984).

          To establish deficient performance, a petitioner must show that “counsel’s representation

fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 688. The error must

be “so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” Harrington v. Richter, 562 U.S. 86, 104 (2011). The district court must

apply a “‘strong presumption’ that counsel’s representation is within the ‘wide range’ of

reasonable professional assistance.” Id. (quoting Strickland, 466 U.S. at 689). A petitioner must

also “overcome the presumption that, under the circumstances, the challenged action might be



                                                  2
    2:16-cr-00378-RMG          Date Filed 04/19/21      Entry Number 222       Page 3 of 17




considered sound trial strategy.” Strickland, 466 U.S. at 689 (internal quotation marks omitted).

Courts generally show a marked reluctance to accept counsel’s “tactical decision” as evidence of

ineffective assistance. Hutchins v. Garrison, 724 F.2d 1425, 1436 (4th Cir. 1983). “[S]trategic

choices made after thorough investigation of law and facts relevant to plausible options are

virtually unchallengeable[.]” Strickland, 466 U.S. at 690. “Even under de novo review, the

standard for judging counsel’s representation is a most deferential one.” Harrington, 562 U.S. at

105. The question is whether counsel’s representation amounted to “unreasonableness under

prevailing professional norms” rather than whether it deviated from best practice or the common

custom. Strickland, 466 U.S. at 689.

       With respect to prejudice, a petitioner must demonstrate “a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Id. at 693. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “It is not enough for the defendant to show that the errors had some conceivable

effect on the outcome of the proceeding”; rather, counsel’s errors must be “so serious as to

deprive the defendant of a fair trial, a trial whose result is reliable.” Id. at 687. “Surmounting

Strickland’s high bar is never an easy task.” Padilla, 559 U.S. at 371.

       Where the claim of ineffective assistance of counsel arises out of the plea bargaining

process, the performance prong of the Strickland test may be satisfied by counsel’s failure to

communicate a plea offer to the defendant or lack of a reasonable basis for advice regarding

sentencing exposure. See Missouri v. Frye, 556 U.S. 134, 149 (2012); United States v. Merritt,

102 Fed.Appx. 303, 307, 309 (4th Cir. 2004). The prejudice prong requires the defendant to

show a reasonable probability that he would have accepted the plea agreement, a reasonable

probability that the prosecution would have adhered to the agreement, and a reasonable



                                                 3
       2:16-cr-00378-RMG       Date Filed 04/19/21       Entry Number 222      Page 4 of 17




probability that the agreement would have been accepted by the trial court. Frye, 556 U.S. at

150.

II.      Discussion

A.       Ground One

                                          Findings of Fact

         1.     Petitioner asserts the following claim under Ground One of his motion:

                Counsel failed to meaningful pursue a 11(c)(1)(C) plea agreement
                with the Government, relied on out of court ex parte statements by
                the sentencing judge to reject/terminate potentially fruitful and
                favorable plea negotiations, and advised Defendant to decline
                further pursuit of a negotiated plea agreement.

(Dkt. No. 168 at 5.)

         Petitioner subsequently submitted proposed findings of fact and conclusions of law that

summarized Ground One as asserting “constitutionally ineffective assistance of counsel” on the

basis that defense counsel “unreasonably relied upon an ex parte comment by the district judge

when forming their plea negotiation strategy, and thereafter failed to communicate the

Government’s final plea offer as a result . . . .” (Dkt. No. 202 at 1.)

         2.     Petitioner, then a North Charleston Police Department officer, was indicted in

both state and federal court arising out of the shooting of a motorist, Mr. Walter Scott (“Scott”),

on April 4, 2015 that resulted in Scott’s death. The state court indictment charged Petitioner

with murder. (Exhibit 1.)1 The federal court indictment charged Petitioner with deprivation of

rights under color of law, in violation of 18 U.S.C. § 242; use of a firearm in furtherance of a

crime of violence, in violation of 18 U.S.C. § 924(c); and obstruction of justice. (Exhibit 2.)



1
    Exhibit numbers reference exhibits jointly offered into evidence at the evidentiary hearing
held on April 12-13, 2021.

                                                  4
    2:16-cr-00378-RMG           Date Filed 04/19/21     Entry Number 222       Page 5 of 17




After the state court murder trial ended in a mistrial, federal prosecutors moved to commence the

federal criminal proceedings.

       3.      Attorney Andrew Savage, III (“Savage”) was appointed as defense counsel in the

federal case under the Criminal Justice Act (“CJA”). Savage had previously represented

Petitioner in the state court trial on a pro bono basis. On January 3, 2017, Savage, an attorney in

his office, Donald McCune (“McCune”), and Savage’s wife and paralegal, Cheryl Savage, met

with the trial judge, United States District Judge David C. Norton, in a legally appropriate ex

parte meeting to discuss the CJA case budget. In the course of the meeting, while discussing the

state court mistrial, Judge Norton stated that the state court case was “not a murder case.”

(Exhibit 28.) At the time of the January 3, 2017 meeting between defense counsel and Judge

Norton, Petitioner was actively contesting the federal charges and there was no discussion of a

possible guilty plea, a potential presentence report, or a possible cross reference in the

presentence report that might be to voluntary manslaughter or second degree murder. Judge

Norton’s comment about the state case was welcomed by defense counsel because it appeared

confirmatory of their position that Petitioner’s conduct constituted voluntary manslaughter and

not murder, which defense counsel understood might one day become an issue at sentencing

should Petitioner plead guilty to or be convicted of the federal charges.

       4.      Judge Norton was subsequently advised that extensive plea negotiations had been

conducted between defense counsel and the Government, but that no plea agreement had been

reached. Judge Norton instructed defense counsel to detail in writing all plea offers that the

Government had made to Petitioner and to have both Savage and Petitioner certify to the

accuracy and completeness of the information. (Dkt. No. 220 at 157:24-158:15; 159:11-13.) On

April 27, 2017, Savage submitted a letter to Judge Norton listing and attaching twenty-three



                                                 5
    2:16-cr-00378-RMG         Date Filed 04/19/21      Entry Number 222        Page 6 of 17




emails that detailed extensive exchanges between the Government and defense counsel regarding

a plea agreement. Savage advised Judge Norton that “Michael Slager has been kept informed of

all discussions about a plea and has given me authority to enter into a plea agreement.” (Exhibit

4 at 3.) Among the twenty-three emails listed in and attached to the letter was an email dated

April 20, 2017 from United States Attorney Beth Drake to Savage tendering an offer to plead

with a guideline range 151 to 188 months, consistent with a guideline range for voluntary

manslaughter. (Id.; Exhibit 5 at 47.) This was the Government’s plea offer of which Petitioner

now claims he was never informed. Petitioner signed Savage’s letter to Judge Norton, certifying

“I have reviewed and I endorse the accuracy of the information contained in this memorandum.”

(Exhibit 4 at 4.) At the evidentiary hearing, Savage testified that he communicated each and

every plea offer from the Government to Petitioner, including the plea offer of April 20, 2017,

and that defense counsel “didn’t do anything he wasn’t cognizant of.” (Dkt. No. 220 at 206:15-

18, 159:4-5.) Petitioner denied that Savage or any defense attorney communicated to him any of

the plea offers, except the final plea agreement. (Dkt. No. 221 at 332:23-25, 334:22-25, 340:21-

25.) The Court finds Savage’s testimony on this matter credible and Petitioner’s testimony not

credible.

       5.      On May 2, 2017, Petitioner appeared before Judge Norton to plead guilty pursuant

to a global plea agreement. The plea agreement provided that Petitioner would plead to the §

242 count and that federal prosecutors would dismiss the § 924(c) count (with its mandatory

minimum consecutive ten-year sentence) as well as the obstruction count. Further, as part of the

global plea agreement, the state agreed to dismiss the murder count, thereby accomplishing the

defense team’s major goals of avoiding both another state murder trial and possible incarceration

in a state prison facility. (Exhibit 7.) The global plea agreement placed Defendant on notice that



                                                6
    2:16-cr-00378-RMG          Date Filed 04/19/21      Entry Number 222         Page 7 of 17




the Government would seek a cross reference to second degree murder with a sentence of up to

life imprisonment, and that Petitioner had the right to advocate for a lower sentence and to seek a

downward departure or variance. (Id. at 3-4.)         The parties expressly recognized that the

sentencing Court would make the final sentencing decision. (Id. at 3.)

       6.      Before his guilty plea was accepted, Petitioner underwent an extensive plea

colloquy with Judge Norton on May 2, 2017. Petitioner recognized that he could be sentenced to

up to life in prison and affirmed to Judge Norton that no one had made “any prediction or

promise to you as what your sentence is going to be.” (Exhibit 8 at 10, 22.) Petitioner further

assured that Court that he had reviewed every page of the plea agreement with his attorney

before signing it.2 Petitioner also admitted to the factual summary presented by the Assistant

United States Attorney, which included a statement that he had shot the unarmed victim five

times in the back while he was running away from him. (Id. at 22, 23-24.)

       7.      On June 29, 2017, Savage presented to Judge Norton an additional CJA budget

for the sentencing phase of the case, which exceeded $95,000 and included the use of an

extensive array of experts and other witnesses in what was projected to be an “unusually fact-

intensive . . . mini trial” to address the disputed issue of whether Petitioner’s conduct constituted

voluntary manslaughter or second degree murder. (Exhibit 9 at 5.)                Defense counsel’s

memorandum candidly acknowledged that the proper cross reference at sentencing was contested

by the parties and was very much in play. (Id.)

       8.      In its presentence investigation report (“PSR”), United States Probation Services

recommended a cross reference to voluntary manslaughter. The Government objected to the

PSR and asserted that the proper cross reference was to second degree murder. (Exhibits 10, 15.)

2
   The global plea agreement bears both Petitioner and Savage’s initial on every page to indicate
that defense counsel had reviewed the substance of each provision with Petitioner. (Exhibit 7.)

                                                  7
    2:16-cr-00378-RMG         Date Filed 04/19/21      Entry Number 222        Page 8 of 17




Defense counsel found the PSR very encouraging and supportive of their view that the proper

cross reference was to voluntary manslaughter and not to second degree murder.

       9.      The sentencing hearing was conducted over four days, from December 4-7, 2017.

Defense counsel and Government counsel vigorously contested the facts and the law concerning

whether Petitioner’s conduct constituted malice, which would support a cross reference to

second degree murder, and whether there was sufficient provocation to support a cross reference

to voluntary manslaughter. Petitioner asserted that Scott was on top of him in the course of a

physical altercation and obtained control of his taser. The Government contested these claims

and relied heavily on a video of a substantial portion of the encounter between Petitioner and the

victim that was filmed by a bystander, Mr. Feiden Santana. The video provided undeniable

evidence that Petitioner shot Scott five times in the back while he was running away, which

demonstrated that Petitioner’s prior statements to his supervisors, to law enforcement and to the

state and federal courts were not true. Referencing those prior statements, Judge Norton found

them “self-serving, evolving, and internally inconsistent,” and concluded that Petitioner was an

“incredible witness.” (Exhibit 140 at 12.) The sentencing Court rejected by a preponderance of

the evidence Petitioner’s claim that Scott gained control of his taser and that the victim was ever

on top of Petitioner. (Id. at 13.) The sentencing Court further found that Petitioner’s conduct

constituted malice and supported a cross reference to second degree murder, noting that “Slager

shot at Scott eight times while he was unarmed and running away, and of these eight shots five

shots hit Scott in the back. The Santana video makes clear that at no point after Slager began to

employ deadly force did Scott turn around, and at no point did Scott ever have a taser in his

hand.” (Id at 23.)




                                                8
    2:16-cr-00378-RMG         Date Filed 04/19/21      Entry Number 222        Page 9 of 17




       10.     The sentencing court applied the cross reference to second degree murder,

adopted an enhancement for obstruction of justice, and gave downward variances and departures

based on history and other factors, ultimately imposing a sentence of 240 months imprisonment.

(Id. at 57.) The Fourth Circuit subsequently affirmed Petitioner’s sentence. United States v.

Slager, 912 F.3d 224 (4th Cir. 2019).

       11.     Petitioner filed his present motion to vacate on May 20, 2020, claiming under

Ground One that defense counsel was ineffective by unduly relying on Judge Norton’s January

3, 2017 statement about the state court case, which had allegedly caused defense counsel not to

relay the Government’s plea offer of a sentence of 151 to 188 months. The Court finds that

defense counsel were resolutely committed to the voluntary manslaughter defense prior to the

January 3, 2017 meeting and remained committed to the defense thereafter. After the guilty plea,

defense counsel sought and obtained a robust budget to contest the second degree murder cross

reference and to establish provocation to support voluntary manslaughter. Defense counsel were

relentless in their pursuit of these defenses, including the conducting of a four-day mini trial on

sentencing.   At the evidentiary hearing, Savage acknowledged that while he found Judge

Norton’s January 3, 2017 comment encouraging, he could identify nothing he did or failed to do

as a consequence of hearing the statement. (Dkt. No. 220 at 205:17-24.)3 The Court finds

Savage’s testimony on this point credible.

       12.     Further, the Court finds utterly incredible Petitioner’s claim that he was kept

unaware of the plea offers between the Government and his attorneys. The record establishes

that Petitioner was aware of the flurry of plea offers between his attorneys and the Government,


3
  Savage also testified that, after hearing Judge Norton’s January 3, 2017 statement, he sought
CJA funding to use every expert that he could to defeat a finding of malice required for a cross-
reference to murder. (Dkt. No. 220 at 154:21-155:7.)

                                                9
    2:16-cr-00378-RMG        Date Filed 04/19/21      Entry Number 222        Page 10 of 17




as best evidenced by his signature on the letter of April 27, 2017 in which he certifies his

knowledge of all plea offers, including the April 20, 2017 offer raised in his motion to vacate.

(Dkt. Nos. 4, 5.)4

                                      Conclusions of Law

       13.     Under the well-established standards of Strickland, Petitioner has the burden of

establishing that counsel’s performance fell beneath an objective standard of reasonableness and

that he was prejudiced as a consequence of it. Strickland, 466 U.S. at 933. Here, to the contrary,

the record demonstrates that defense counsel were zealous advocates committed to an ambitious

strategy of establishing that Petitioner’s plainly criminal conduct constituted voluntary

manslaughter and not second degree murder. Their efforts far exceeded a minimally acceptable

standard of performance and showed elements of originality and creativity in the face of a

daunting set of facts. Despite defense counsel’s devotion, tireless efforts, and creativity, they

could not overcome the burden of the Santana video and Petitioner’s multiple and plainly false

versions of what transpired. Attorneys are advocates, not magicians, and they could not make

this damning evidence disappear.

       14.     Petitioner further fails to demonstrate any prejudice arising out of defense

counsel’s alleged undue reliance on Judge Norton’s statement. Savage, while deeply

disappointed in the outcome of the case and seeking to assist Petitioner, candidly admitted at the

evidentiary hearing that there was nothing he did or failed to do as a consequence of Judge

Norton’s January 3, 2017 statement. (Dkt. No. 220 at 205:17-24.)

       15.     At the close of the evidentiary hearing, the Court pressed Petitioner’s counsel to

identify any prejudice to Petitioner flowing from defense counsel’s alleged undue reliance on

4
  Petitioner was also included in multiple email communications at the time between defense
counsel and the Government regarding plea negotiations. (Exhibits 32 at 39-40, 54, 70.)

                                               10
    2:16-cr-00378-RMG            Date Filed 04/19/21     Entry Number 222         Page 11 of 17




Judge Norton’s January 3, 2017 statement. Petitioner’s counsel first noted the claim that the

Government’s April 20, 2017 plea offer was not relayed to Plaintiff. As set forth above, the

Court finds that claim not credible. Petitioner’s counsel then noted certain language in the plea

agreement relating to Defendant’s conduct being “objectively unreasonable,” which he

presumably was contending was accepted because of defense counsel’s undue reliance on Judge

Norton’s statement. The Court will address the issue of this challenged language in the plea

agreement in depth when addressing Ground Three, below, but it is sufficient to state at this

point that the language was a non-negotiable provision for the Government to establish a legal

foundation for a guilty plea to violation of § 242. Defense counsel initially objected to the

language, but acceded to the Government’s position because the alternative was to proceed to

trial in federal court, and later state court, on counts that could result in two life sentences. There

is simply no credible evidence that defense counsel accepted the challenged language because of

reliance on Judge Norton’s January 3, 2017 statement.

       16.     In sum, the Court finds that Petitioner has failed to establish either prong of the

Strickland test. He has failed to show that defense counsel’s performance fell below an objective

standard of reasonableness and failed to show that any such alleged deficient performance

resulted in prejudice to him.5




5
   Petitioner’s Ground One claim also referenced defense counsel’s alleged failure to seek a plea
agreement that included a fixed sentence under Fed. R. Cr. P. 11(c)(1)(C). This claim was not
mentioned in Petitioner’s proposed findings of fact and conclusions of law or referenced during
the evidentiary hearing. Petitioner has plainly failed to carry his burden to demonstrate any merit
to this claim. As indicated in the April 27, 2017 letter of Savage to Judge Norton, defense
counsel relentlessly pursued a fixed sentence for Petitioner, but the parties could never reach an
agreement on what that sentencing range would be. (Exhibit 9.) Ultimately, the plea agreement
left the matter open, with each party free to argue the proper cross reference and resulting
sentence.

                                                  11
     2:16-cr-00378-RMG        Date Filed 04/19/21       Entry Number 222        Page 12 of 17




B.     Ground Three

                                         Findings of Fact

       17.     Petitioner asserts the following claim under Ground Three of his motion:

               The facts conceded in the plea agreement were detrimental to the
               defense’s mitigation theory at sentencing, and sentencing counsel
               nevertheless presented arguments at sentencing that were contrary
               the facts conceded in the plea agreement.

(Dkt. No. 168 at 8.)

       Petitioner subsequently submitted proposed findings of fact and conclusions of law that

summarized Ground Three as claiming that defense counsel were ineffective because they

“advised Slager to enter into a written plea agreement that foreclosed Slager’s argument for a

voluntary manslaughter reference under the guidelines.” (Dkt. No. 202 at 1.) At the Court’s

direction, Petitioner’s counsel identified the following language from the plea agreement as the

basis for the Ground Three claim:

               The defendant used deadly force even though it was objectively
               unreasonable under the circumstances. The defendant
               acknowledges that his actions were done willfully, that is he acted
               voluntarily and intentionally and with specific intent to do
               something that the law forbids.

(Dkt. No. 210) (hereafter referred to as the “challenged language”).

       18.     Petitioner’s plea agreement was finally consummated on the eve of jury selection

for the federal court trial, with retrial of the state murder charges to follow soon thereafter.

Defense counsel had a number of important goals, but none higher than avoiding a second state

murder trial with possible incarceration in the South Carolina corrections system. Petitioner also

sought to avoid a plea on the pending § 924(c) charge, which carried a mandatory ten year

sentence consecutive to all other counts. Defense counsel also sought an agreement that required

as little time as possible in federal prison or, at least, the opportunity to argue mitigation to the

                                                 12
    2:16-cr-00378-RMG         Date Filed 04/19/21      Entry Number 222        Page 13 of 17




sentencing judge that might otherwise limit Petitioner’s period of incarceration. Defense counsel

found themselves negotiating with senior officials in the United States Department of Justice, as

well as from the United States Attorney’s Office in Columbia, and had to convince the local state

solicitor to sign on to a global plea agreement that would result in the dismissal of the state

murder charges. Defense counsel tried repeatedly to persuade the federal prosecutors to stipulate

to a sentence of ten years or less, but the prosecutors were insistent on a higher guideline range.

Ultimately, the parties agreed to leave the issues of the proper cross reference and guidelines to

the trial judge, with plans to engage in a multi-day sentencing hearing to contest the issues of the

presence of malice and provocation.

       19.     As drafts of a possible plea agreement were exchanged, defense counsel

expressed concern about language in the factual summary that required Petitioner to admit that

his use of deadly force was “objectively unreasonable,” that his actions were “willful,” and that

he had acted with the specific intent to do something the law forbids. Defense counsel were

concerned that this language might be viewed by the sentencing court as an admission of malice,

thereby mandating a cross reference to second degree murder. The prosecutors insisted on the

language, explaining that it contained the elements of the § 242 violation, which were essential

to make the plea agreement legally valid. After carefully studying the issue, defense counsel

concluded that the language insisted on by the Government was necessary to set forth the

elements of the § 242 violation and that the elements’ inclusion was not dispositive of the issue

of malice. (Dkt. No. 221 at 289:14-290:1.) The Government made it clear that without this

language, there would be no plea agreement.

       20.     Although defense counsel would have preferred the challenged language not be

included in the global plea agreement, there was much in the proposed deal that was highly



                                                13
    2:16-cr-00378-RMG         Date Filed 04/19/21      Entry Number 222        Page 14 of 17




beneficial to Petitioner. The plea agreement was a global settlement of all state and federal

charges. The state murder charge was to be dismissed, avoiding a possible second murder trial

and possible incarceration in the South Carolina Department of Corrections. The § 924(c) count,

with its mandatory minimum ten year consecutive sentence, also went away. While no fixed

sentence agreement acceptable to all parties was part of the agreement, Petitioner retained the

right to argue the appropriate cross reference and possible mitigating factors. At the evidentiary

hearing, defense counsel testified that they contemplated raising factors such as Petitioner’s lack

of criminal history and prior military service as relevant to the sentencing court’s § 3553

analysis. (Dkt. No. 220 at 90:9-14.) Weighing all of these complicated factors and operating

under the time pressure of an imminent jury trial, defense counsel advised their client that he

should sign the plea agreement.

       21.     Petitioner now contends that the challenged language foreclosed a finding of

voluntary manslaughter and mandated a cross reference to second degree murder. Petitioner

essentially argues that the challenged language was the legal equivalent of malice. Malice “is the

distinguishing characteristic which, when present, makes a homicide murder rather than

manslaughter.” United States v. Fleming, 739 F.2d 945, 947 (4th Cir. 1984). Malice is present

when the defendant acted “with a heart that was without regard for the life and safety of others.”

Id. at 948. Voluntary manslaughter is “the unlawful killing of a human being without malice . . .

[u]pon a sudden quarrel or heat of passion.” 18 U.S.C. § 1112(a). The determination of the

presence or absence of malice is made upon all the facts and circumstances surrounding a killing.

Fleming. 739 F.2d at 947.




                                                14
    2:16-cr-00378-RMG         Date Filed 04/19/21      Entry Number 222           Page 15 of 17




       22.     The challenged language was not dispositive of the presence of malice. 6 Judge

Norton described the basis of his finding that malice was present in this case:

               That standard [for malice] is met here, as the facts admitted in the
               guilty plea establish that Slager fired eight shots at Scott and each
               of the eight shots was fired while Scott was unarmed and running
               away. Five shots hit Scott in the back. The court holds that a jury
               could infer that shooting an unarmed man in the back as he was
               running away was a “gross deviation” from the standard of care for
               a reasonable law enforcement officer. Certainly, shooting at Scott
               eight times as he ran away meant that Slager was at the very least
               aware that there was a risk of serious bodily harm.

(Exhibit 21 at 19-20).

       23.     Petitioner made his difficult legal position even more precarious by his

inconsistent and plainly false accounts in statements to law enforcement officers and in

testimony under oath in both state and federal court. Judge Norton found Petitioner was “not a

credible witness.” The Fourth Circuit, in affirming Petitioner’s sentence, devoted several pages

of the order to Petitioner’s inconsistent and demonstrably false statements, which represented an

attempt to blame Scott for the circumstances of his death. Slager, 912 F.3d at 229-31.

                                       Conclusions of Law

       24.     Defense counsel’s work in negotiating the plea agreement and advising their

client required the exercise of professional judgment in a very tough legal environment. A

federal jury trial was imminent and a second state trial for murder was scheduled to soon follow.

The challenged language was, for the Government, a non-negotiable term. A plea deal was on


6
     The challenged language—establishing that Petitioner’s use of a firearm was “objectively
unreasonable”—was consistent with malice, but did not address the full circumstances of the
killing. As Judge Norton noted, the most salient and dispositive factor, when considering all of
the facts and circumstances of this terrible incident, was the shooting of a fleeing and unarmed
man five times in the back when he posed no possible threat to the safety of Petitioner. (Exhibit
21 at 19-20.) Judge Norton agreed with defense counsel that a § 242 violation can be consistent
with manslaughter, but may constitute murder if there is the presence of malice. (Id. at 17.)

                                                15
    2:16-cr-00378-RMG         Date Filed 04/19/21      Entry Number 222        Page 16 of 17




the table that avoided a second state murder trial and possible state incarceration, and left

sentencing up to the trial judge with the right of Petitioner to argue for mitigation and against a

cross reference to murder.      The PSR had recommended a cross reference to voluntary

manslaughter. After carefully assessing this incredibly complicated and difficult set of options,

defense counsel recommended that Petitioner sign the plea agreement. The Court finds that

defense counsel’s work in negotiating the global plea agreement and advising their client fell

well within the bounds of reasonable professional competence and practice. The Court further

finds that defense counsel’s performance in conducting the sentencing hearing was also within

the wide range of reasonable professional conduct.

       25.     The global plea agreement’s challenged language did not require a finding of

malice. This is evidenced by defense counsel subsequently seeking over $98,000 in CJA funding

to litigate the issue of malice in a sentencing mini-trial at which eleven witnesses testified over

the course of four days. What sealed Petitioner’s fate regarding malice was not the language of

his plea agreement or the performance of his defense counsel, but his own willful act of shooting

an unarmed man in the back five times as he ran for his life. Compounding these horrible facts

was Petitioner’s inconsistent and obviously false statements about the circumstances of the

incident, with which he destroyed his credibility.

       26.     At sentencing, Petitioner attempted to blame the victim. Now, he attempts to

blame his defense counsel and the trial judge. But a careful review of this entire tragic episode

makes plain that Petitioner has no one to blame for his present predicament and sentence but

himself. Petitioner is the architect of his own demise. The Court finds that Petitioner’s defense

counsel ably and zealously represented him, and that Petitioner’s claim that he was provided

ineffective assistance of counsel is wholly without merit.



                                                16
       2:16-cr-00378-RMG        Date Filed 04/19/21      Entry Number 222         Page 17 of 17




III.     Certificate of Appealability

         28 U.S.C. § 2253 provides:

                (c)(2) A certificate of appealability may issue . . . only if the applicant has
         made a substantial showing of the denial of a constitutional right.

                 (c)(3) The certificate of appealability . . . shall indicate which specific
         issue or issues satisfy the showing required by paragraph (2).

         A prisoner satisfies the standard by demonstrating that reasonable jurists would find the

Court’s assessment of his constitutional claims debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001). The legal standard for the issuance of a certificate of appealability has not been

met here because a reasonable jurist would not find it debatable that Petitioner failed to meet his

burden of demonstrating that his plea and sentencing counsel’s performance fell below an

objective standard of reasonableness and that his sentence would have been different but for any

such insufficient performance.

IV.      Conclusion

         For the foregoing reasons, Michael Slager’s motion to vacate, set aside or correct his

sentence pursuant to 28 U.S.C. § 2255 (Dkt. No. 168) is DENIED.

         AND IT IS SO ORDERED.


                                                       s/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge

April 19, 2021
Charleston, South Carolina




                                                  17
